Citation Nr: 1749632	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran, of the Gulf War era, served on active duty from November 2000 to March 2001, from January 2003 to July 2004 and from July 2009 to August 2010.    

These matters come before the Board of Veterans Appeals' (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in a November 2016 video conference hearing.  A transcript of that hearing has been associated with the file.  


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability of the left ear is not shown to have had its onset in service, within one year of separation from service, or is otherwise related to his service.

2.  Presently existing hypertension for VA compensation purposes is not demonstrated by the evidence of record.

3.  The evidence of record is in relative equipoise as to whether Veteran's current obstructive sleep apnea may be reasonably related to the symptomatology observed during and after service his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was met by way of a December 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. 

In April 2012, VA prepared a formal finding of partial unavailability of federal records, detailing that there are no service treatment records for available for the Veteran's periods of service of: 11/2/2000 to 3/16/2001; 1/15/2003 to 7/11/2004; 7/9/2009 to 8/4/2010.  See April 2012 Memorandum of Formal Finding of Partial Unavailability of Federal Records.  Thus, under these particular circumstances, the Board determines a remand for these service treatment records would serve no useful purpose.

Accordingly, the Board finds that all relevant treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished. Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
	
II.  Service Connection

Service connection will be established for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to claims for service connection for hypertension, for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.



III.  Factual Background and Analysis

A.  Hearing Loss, left ear

The Veteran contends that hearing loss in his left ear occurred in 2003, while in service.  He testified that he was placed in medical hold, placed on a P3 profile for hearing loss in 2003 and 2004 and was given a hearing aid.  

According to his DD Form 214 the Veteran's specialty while in service was as a motor transport operator.   He contends that the noise from missiles, mortars, and gun fire in service caused his hearing loss- describing a specific incident where a rifle was discharged close to his right ear.  

A July 2009 service treatment audiological examination showed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
45
50
50
50
65

The examiner diagnosed him with moderate to moderate severe hearing loss in the left ear, stating the results were consistent with conductive hearing loss.  The physical findings were stated as left canal and tympanic membrane difficult to visualize, but does not appear to be occluded.  

The Veteran was afforded a VA audiological examination in August 2013, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
45
50
50
65
65

Maryland CNC speech discrimination testing showed recognition of 96 percent in the left ear.

The examiner stated that she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale provided was that the only service treatment record available (dated July 2009) showed mixed frequency loss in the left ear, which is consistent with the puretone thresholds measured during this examination.  For those reasons, the examiner stated that she could only opine that the Veteran's second tour of duty (2009-2010) did not cause his hearing loss as the puretone thresholds on the day of this examination were similar to those recorded in service.  The examiner explained that without seeing earlier audiograms she could not opine as to whether the Veteran's first tour of duty caused his hearing loss.  

A DBQ VA ear conditions examination was performed in September 2013.  The Veteran reported having a rifle discharged close to his right ear, while he was without ear protection and immediately experiencing severe tinnitus and decreased hearing.  The examiner noted the Veteran's history including major ear surgery that was performed in early childhood and subsequent surgery in 2004 for debridement of the mastoid cavity.  The examiner opined that the Veteran's hearing loss of the left ear is secondary to the modified radical mastoidectomy surgery as a child.  The rationale provided is that the conductive loss is caused by the disease found, type of surgical repair and scarring.  The examiner noted that there was no significant nerve loss present secondary to acoustic trauma.  Lastly, the examiner stated that the severe conductive loss in the left ear served to protect the Veteran's ear from acoustic trauma.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss disability. 

As reflected in the August 2013 VA examination, the Veteran has a current left hearing loss disability, as VA defines it.  38 C.F.R. § 3.385.  Given the Veteran's military occupational specialty and his reported in-service exposure to gunfire, motors and missiles, the Board determines that there is sufficient evidence to establish that the Veteran was exposed to loud noises while in service.  Therefore, the remaining question before the Board is whether there is a connection between the Veteran's left ear hearing loss disability and his military service.

The medical opinion of record concludes that the Veteran's hearing loss in his left ear is a result of the disease he had as a child, the surgical repair and scarring.  The August 2013 VA examiner stated that there was no significant nerve loss present secondary to acoustic trauma, ruling out that the Veteran's exposure to loud noise in service was a factor in his hearing loss.  Lastly, the examiner commented that the Veteran's already present conductive hearing loss is what protected him from suffering acoustic trauma.  The Board finds this examination and opinion to be highly probative.

The Board acknowledges that the Veteran's statement on the issue of the cause of his left ear hearing loss disability is relevant even though its probative value may be slight.  However, the causes of his left ear hearing loss are medically complex and, as evidenced by the August 2013 VA opinion report, have developed for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's statement to be minimal probative value compared to the detailed medical opinion against the claim.

In sum, the Board determines that there is more probative evidence of record against a link between the Veteran's current left ear hearing loss disability and his military service.  Therefore, a preponderance of the evidence is against the claim for service connection for hearing loss, left ear.  The claim is denied.

B.  Hypertension

The Veteran contends that he began having headaches and was first diagnosed with hypertension in December 2010, while in service.  He contends the diet he had overseas, while in service, caused his high blood pressure and his readings were often 140 for systolic and between 80 and 89 for diastolic.  He contends that he started getting his blood pressure checked regularly after being diagnosed and that he was prescribed blood pressure medication two years ago.  

Upon review, the record evidence does not indicate clinical data sufficient to establish that the Veteran has presently existing hypertension for VA purposes.  Here, the VA medical treatment records dated August 2011 to January 2014 reveal, at its highest reading a systolic pressure reading of 154 and a diastolic pressure reading of 84.  As these blood pressure readings do not conform to the VA regulations for hypertension, the Veteran has not presented sufficient evidence to show that he has a current diagnosis.  As such, a preponderance of the evidence is against the claim for service connection for hypertension.  The claim is denied.

C.  Obstructive Sleep Apnea

The Veteran asserts that service connection is warranted for his obstructive sleep apnea, as he contends it had its onset while in service.  Several lay statements were submitted, all indicating that symptoms such as abnormal breathing, loud snoring , difficulty falling asleep, and napping during the day were observed initially after the Veteran's second tour of duty and thereafter.

An August 2011 VA pulmonary sleep clinic note indicates the Veteran weighed 222 pounds, had a BMI of 35.91 and had a neck circumference of 17 1/4 inches.  As a result of a physical exam the examiner noted the Veteran as being obese.

VA medical treatment records dated between August 2011 and January 2014 indicate the Veteran's BMI as ranging from 34.5 to 36.1.

The Veteran was afforded a VA examination in December 2014.  The VA examiner opined that it is less likely as not that the Veteran's sleep apnea is proximately due to or the result of an in-service event or illness.  The rationale provided was that the Veteran's obstructive sleep apnea was more likely than not a result of obesity.  The examiner stated that medical literature supports his opinion, as it states that obesity is a main risk factor for obstructive sleep apnea.  The examiner also noted medical documentation dated December 2013, indicating the Veteran's BMI as 36.  The examiner also noted that the Veteran's claimed sleep disturbance does not fall under the signs and symptoms involving the respiratory systems in regards to undiagnosed symptoms under 38 C.F.R.§3.317.  The rationale provided is that the Veteran's sleep disturbance has been associated with the known clinical diagnosis of sleep apnea and thus does not qualify as undiagnosed illness.

As shown by a private sleep study, the Veteran was initially diagnosed with obstructive sleep apnea in May 2012.  As such, the Veteran has a current diagnosis.

In addition, while the Veteran's service treatment records are not available, there is lay evidence of in-service incurrence of symptoms consistent with obstructive sleep apnea.  Several lay statements from a service comrade and the Veteran's spouse were submitted, all indicating their observations of symptoms such as abnormal and interrupted breathing, loud snoring, difficulty in falling asleep, and napping during the day during and after service.  All of these statements indicated that the above persons observed the Veteran snoring, having episodes of breathing cessation during sleep, and having episodes of daytime sleepiness.  When considered, in tandem, the statements provide evidence that is sufficient to show an in-service history of symptoms, and that the Veteran has had repeated symptoms consistent with obstructive sleep apnea since active duty.  See www.mayoclinic.org/ diseases-conditions/sleep apnea (Symptoms and causes of obstructive sleep apnea consist of loud snoring, episodes of breathing cessation during sleep and witness by another person, difficulty falling asleep, excessive daytime sleepiness, etc.); see also 38 C.F.R. § 20.903 (b)(2) (2016).

In considering the lay evidence as discussed above, the Board determines that the lay statements from the Veteran's service comrade and his spouse may be accepted as competent because they were each an eye-witness to a combination of symptoms experienced by the Veteran either during or after service, which do not require any specialized medical expertise, and may be accepted as credible because they remain consistent and are not at variance with the other record evidence.

Lastly, the Board observes that the VA examiner in December 2014 has concluded that the Veteran's obstructive sleep apnea is a result of his obesity and not military service.  Also, the record evidence includes VA medical treatment records, which illustrate that it was the impression of another examiner that the Veteran was obese and his recorded BMI, at its lowest, was 34.5.  As such, the Board finds that this evidence weighs against the claim.

On the other hand, the lay statements from the Veteran's service comrade and his spouse provide an in-service history of symptoms (which were not addressed by the December 2014 VA examiner, especially in the light of the unavailability of the Veteran's service treatment records); notice of these same symptoms after service as provided by his spouse; and a combination of these same symptoms (which presumably would also support the May 2012 diagnosis of obstructive sleep apnea), weighs in favor of the claim.  This is so because these facts tend to point toward a finding that the initial onset of symptoms of obstructive sleep apnea was of service origin and thus would be sufficient to identify alternative factors, in addition to the one of obesity expressed in the December 2014 opinion.

On balance, and when considered in tandem, the record evidence tends to raise a reasonable doubt as to whether the Veteran's obstructive sleep apnea had its onset in service, or whether his disorder is due to a factor unrelated to his active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board determines that the evidence of record is at least in relative equipoises and thus supports a finding that the Veteran's obstructive sleep apnea was in incurred in service.  The appeal concerning this discrete issue is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss, left ear is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


